Citation Nr: 1454338	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  10-48 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a heart condition, to include residuals of a heart attack, grade I mitral systolic murmur, hypertension, paroxysmal atrial flutter, and chest pain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel




INTRODUCTION

The Veteran had active duty service from September 1956 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran requested a Board hearing in December 2010 and was scheduled for a July 2013 hearing.  The Veteran submitted a written request to withdraw his hearing in April 2013.  The Board deems the hearing request properly withdrawn.  See 38 C.F.R. § 20.704(d).

In March 2012, subsequent to the issuance of the November 2010 statement of the case (SOC), the Veteran submitted additional evidence in support of his claim.  This evidence appears to be pages from the Veteran's service treatment records (STR) and was considered by the RO in its November 2010 SOC.  Therefore, the Board may properly consider this duplicate evidence.

The Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals various adjudicatory documents that are duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  A review of the Veteran's VBMS file reveals an October 2014 Appellate' s Brief.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Having reviewed the evidence of record, the Board finds that a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that the Veteran has filed a claim for service connection for a heart condition.  The Veteran's service treatment records (STR) show that the Veteran's heart was normal at his July 1956 enlistment examination.  His blood pressure was recorded as 148/90 and the Veteran was found qualified for enlistment at that time.  It was noted on the examination report that a chest X-ray, serology, and Electrocardiogram (EKG) would be conducted at the "first equipped duty station."  In September 1956, the Veteran was re-examined three days after his enlistment and the examiner found a "Grade I mitral systolic murmur."  In October 1956, the Veteran was found to be unsuitable for enlistment and subsequently discharged.  At his separation examination, the Veteran's blood pressure was recorded as 110/68.

The evidence of record shows that the Veteran's post-service symptoms have included chest pain radiating to left arm and heart palpitations.  He reported having a heart attack in 1970.  VA medical records show that he was diagnosed with hypertension and paroxysmal atrial flutter.  When a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed and labeled.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board finds that the Veteran's claim for service connection for a heart condition includes the residuals of a heart attack, grade I mitral systolic murmur, hypertension, paroxysmal atrial flutter, and his reported symptom of chest pain.  Therefore, the Veteran's claim has been recharacterized as shown on the title page of this remand.

Prior to the February 2010 rating decision the Veteran was afforded a VA examination of his heart in January 2010.  The examiner noted the Veteran's report of a heart attack in 1970 and his report of chest pain three to four times a week that is treated with nitroglycerin.  Also noted were the Veteran's reports of hypertension and his use of antihypertensive medications.  After examining the Veteran, the VA examiner determined that Veteran did not have heart disease at the time of examination.  The examiner noted the Veteran's history of a grade I mitral systolic murmur in service, reported that he could not hear the murmur during the examination, and concluded that the murmur "has been resolved by this time."  The VA examiner acknowledged that the Veteran had a history of paroxysmal atrial flutter, but concluded that the medical literature did not support a cause and effect relationship between a grade 1 functional systolic murmur and paroxysmal atrial flutter.

In light of the guidance provided by the Court in Clemmons, the Board finds that the January 2010 examiner's report is inadequate because it does not fully address the nature and etiology of the Veteran's reported symptoms of chest pain, his reported history of heart attack, or his diagnosis of hypertension and paroxysmal atrial flutter.  When VA undertakes the effort to provide an examination or opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Veteran should be afforded a new VA examination to determine the nature and etiology of his reported symptoms of chest pain, his reported history of heart attack, and his diagnosis of hypertension and paroxysmal atrial flutter.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the most current VA treatment records are dated through December 2009.  Therefore, while on remand, all outstanding treatment records from the VA Medical Center in Beckley, West Virginia, and related Outpatient Clinics dated from December 2009 to the present should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain treatment records and related Outpatient Clinics dated from December 2009 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, schedule the Veteran for an examination to determine the nature of the Veteran's hypertension and paroxysmal atrial flutter, and whether the Veteran has a current disability manifested by chest pains or from the residuals of a heart attack.  The VA examiner is also to address whether any such condition is attributable to service.  

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's VBMS and Virtual VA paperless files) should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should address the following questions:

(A) Does the Veteran a cardiac disorder to include residuals of a heart attack, and if so, is it at least as likely as not (i.e., 50 percent or greater probability) any cardiac disorder to include residuals of a heart attack had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service or, was any such disorder caused by any incident or event that occurred during his period of service?  Provide an opinion for each identified cardiac disorder to include those listed below.  

(B) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hypertension is attributable to service?

(C) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's paroxysmal atrial flutter is attributable to service?

(D) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has a current disability manifested by chest pains that are attributable to service?

A complete rationale must be provided for all opinions rendered.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner MUST consider the Veteran's statements regarding the history of heart attack and chest pain, along with the development of hypertension and paroxysmal atrial flutter.

3.  Then, the AOJ should review the claims file to ensure that the Board's remand directives have been followed.  If the Board's remand directives have not been followed, then the AOJ should take any necessary action to ensure substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, in in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




